Exhibit 10.3

 

ADIENT US LLC

EXECUTIVE DEFERRED COMPENSATION PLAN

 

ARTICLE 1.
PURPOSE AND DURATION

 

Section 1.1.  Purpose.  The Adient US LLC Executive Deferred Compensation Plan
(the “Plan”) permits certain employees of the Company and its Affiliates to
defer amounts otherwise payable or shares deliverable under separate bonus or
equity plans or programs maintained by the Company or an Affiliate.

 

Section 1.2.  Duration.  The Plan is effective on the Effective Date. The Plan
shall remain in effect until terminated in accordance with Article 10.

 

ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

 

Section 2.1.  Definitions.  Wherever used in the Plan, the following terms shall
have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:

 

(a)                                 “Account” means the record keeping account
or accounts maintained to record the interest of each Participant under the
Plan.  An Account is established for record keeping purposes only and not to
reflect the physical segregation of assets on the Participant’s behalf, and may
consist of such subaccounts or balances as the Administrator may determine to be
necessary or appropriate. Effective on the Effective Date, each Participant
shall have a beginning Account balance equal to the balance credited to a
Participant under the Prior Plan, if any, as of immediately prior to the
Effective Date.

 

(b)                                 “Act” means the Securities Act of 1933, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time.  Any reference to a specific provision of the Act
shall be deemed to include reference to any successor provision thereto.

 

(c)                                  “Administrator” means the Employee Benefits
Policy Committee of Adient plc.

 

(d)                                 “Affiliate” means each entity that is
required to be included in the Company’s controlled group of corporations within
the meaning of Code Section 414(b), or that is under common control with the
Company within the meaning of Code Section 414(c); provided that for purposes of
determining when a Participant has incurred a Separation from Service, the
phrase “at least 50 percent” shall be used in place of the phrase “at least 80
percent” in each place that phrase appears in the regulations issued thereunder.

 

(e)                                  “Beneficiary” means the person(s) or
entity(ies) entitled to receive the vested balance of the Participant’s Account
following the Participant’s death, as determined pursuant to Section 6.4 hereof.

 

--------------------------------------------------------------------------------


 

(f)                                   “Board” means the Board of Directors of
Adient plc.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as interpreted by regulations and rulings issued pursuant thereto, all as
amended and in effect from time to time.  Any reference to a specific provision
of the Code shall be deemed to include reference to any successor provision
thereto.

 

(h)                                 “Committee” means the Compensation Committee
of the Board.

 

(i)                                     “Company” means Adient US LLC and its
successors as provided in Article 15.

 

(j)                                    “Deferrable Compensation” means the
following types of compensation that may be deferred under the Plan:

 

(1)                                 Annual Incentive Awards:  All or a portion
of a Participant’s performance cash award under the Adient plc Annual Incentive
Performance Plan (or any successor plan thereto) and, with the consent of the
Administrator, any other annual bonus plan maintained by Adient plc, the Company
or any Affiliate.  In addition, the term “Annual Incentive Awards” shall include
amounts payable under the Johnson Controls Annual Incentive Performance Plan for
those Participants who made a deferral election with respect thereto under the
Prior Plan.

 

(2)                                 Long-Term Incentive Awards:  All or a
portion of a Participant’s performance cash award under any multi-year bonus
plan maintained by Adient plc, the Company or an Affiliate and designated by the
Administrator as being deferrable hereunder.  In addition, the term “Long-Term
Incentive Awards” shall include amounts payable under the Johnson Controls
Long-Term Incentive Performance Plan for those Participants who made a deferral
election with respect thereto under the Prior Plan.

 

(3)                                 Share Awards:  The Shares that would have
otherwise been issued to a Participant under any restricted stock or restricted
stock unit (including performance share unit) award granted under an equity plan
of Adient plc, but only to the extent the Committee (with respect to those
Participants who are Adient plc officers), or the Administrator (with respect to
all other Participants), designates the Shares issuable under such award as
being eligible for deferral hereunder.  In addition, the term “Shares Awards”
shall include awards with respect to shares of Johnson Controls International
plc for those Participants who made a deferral election with respect thereto
under the Prior Plan.

 

(4)                                 Other Incentive Compensation:  Any other
incentive award or compensation that the Committee (with respect to those
Participants who are Adient plc officers), or the Administrator (with respect to
all other Participants), designates is eligible for deferral hereunder.  In
addition, such term includes awards or compensation designated as Other
Incentive

 

2

--------------------------------------------------------------------------------


 

                                                Compensation under the terms of
the Prior Plan as of immediately prior to the Effective Date.

 

(5)           Base Salary: All or a portion of the Participant’s base salary.

 

(k)                                 “Deferral” means the amount credited, in
accordance with a Participant’s election or as required by the Plan, to the
Participant’s Account in lieu of the payment in cash thereof, or the issuance of
Shares with respect thereto.  Deferrals include the following:

 

(1)                                 Annual Incentive Deferrals:  A deferral of
all or a portion of a Participant’s Annual Incentive Award, as described in
subsection (j)(1).

 

(2)                                 Long-Term Incentive Deferrals:  A deferral
of all or a portion of a Participant’s long-term cash incentive award amounts,
as described in subsection (j)(2).

 

(3)                                 Share Deferrals: A deferral of Shares
issuable under certain equity awards, as described in subsection (j)(3).

 

(4)                                 Other Incentive Compensation:  A deferral of
any other type of Deferrable Compensation, as described in subsection (j)(4).

 

(5)                                 Base Salary Deferrals: A deferral of all or
a portion of the Participant’s base salary.

 

(l)                                     “Effective Date” means October 31, 2016.

 

(m)                             “ERISA” means the Employee Retirement Income
Security Act of 1974, as interpreted by regulations and rulings issued pursuant
thereto, all as amended and in effect from time to time.  Any reference to a
specific provision of ERISA shall be deemed to include reference to any
successor provision thereto.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as interpreted by regulations and rules issued pursuant thereto,
all as amended and in effect from time to time.  Any reference to a specific
provision of the Exchange Act shall be deemed to include reference to any
successor provision thereto.

 

(o)                                 “Fair Market Value” means with respect to a
Share, except as otherwise provided herein, the closing sales price on the New
York Stock Exchange (or such other national securities exchange that is the
primary exchange on which the Shares are listed) as of 4:00 p.m. EST on the date
in question (or the immediately preceding trading day if the date in question is
not a trading day), and with respect to any other property, such value as is
determined by the Administrator.

 

(p)                                 “Investment Options” means the investment
options offered under the Adient US LLC Savings and Investment (401k) Plan
(excluding the Adient plc stock fund) or any successor plan thereto, the Share
Unit Account, and any other alternatives made available by the Administrator,
which shall be used for the purpose of measuring hypothetical investment
experience attributable to a Participant’s Account.

 

(q)                                 “Participant” means an employee of the
Company or any Affiliate who is (i) employed in the United States and (ii) is
either a Board-appointed officer or is designated for participation in the Plan
by the Executive Vice President and Chief Human Resources Officer of

 

3

--------------------------------------------------------------------------------


 

Adient plc.  Notwithstanding the foregoing, the Executive Vice President and
Chief Human Resources Officer shall limit the foregoing group of eligible
employees to a select group of management and highly compensated employees, as
determined by him in accordance with ERISA.  Where the context so requires, a
Participant also means a former employee entitled to receive a benefit
hereunder.

 

(r)                                    “Plan Year” means the fiscal year of
Adient plc.

 

(s)                                   “Prior Plan” means the Johnson Controls
International plc Executive Deferred Compensation Plan, as in effect immediately
prior to the Effective Date.

 

(t)                                    “Separation from Service” means a
Participant’s cessation of service for the Company and all Affiliates within the
meaning of Code Section 409A, including the following rules:

 

(1)                                 If a Participant takes a leave of absence
from the Company or an Affiliate for purposes of military leave, sick leave or
other bona fide leave of absence, the Participant’s employment will be deemed to
continue for the first six (6) months of the leave of absence, or if longer, for
so long as the Participant’s right to reemployment is provided by either by
statute or by contract; provided that if the leave of absence is due to the
Participant’s medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of six (6) months or more, and such impairment causes the Participant to be
unable to perform the duties of his or her position with the Company or an
Affiliate or a substantially similar position of employment, then the leave
period may be extended for up to a total of twenty-nine (29) months.  If the
period of the leave exceeds the time periods set forth above and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day following the end of the time periods set forth above.

 

(2)                                 A Participant will be presumed to have
incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Company and its Affiliates permanently
decreases to a level equal to twenty percent (20%) or less of the average level
of services performed by the Participant for the Company or its Affiliates
during the immediately preceding thirty-six (36) month period (or such lesser
period of service).

 

(3)                                 The Participant will be presumed not to have
incurred a Separation from Service while the Participant continues to provide
bona fide services to the Company or an Affiliate in any capacity (whether as an
employee or independent contractor) at a level that is at least fifty percent
(50%) or more of the average level of services performed by the Participant for
the Company or its Affiliates during the immediately preceding thirty-six (36)
month period (or such lesser period of service).

 

4

--------------------------------------------------------------------------------


 

(u)                                 “Share” means an ordinary share of Adient
plc, and where the context so requires, an ordinary share of Johnson Controls
International plc.

 

(v)                                 “Share Unit Account” means the account
described in Article 5, which is deemed invested in Shares.

 

(w)                               “Share Units” means the hypothetical Shares
that are credited to the Share Unit Account in accordance with Article 5.

 

(x)                                 “Valuation Date” means each day when the
United States financial markets are open for business, as of which the
Administrator will determine the value of each Account and will make allocations
to Accounts.

 

Section 2.2.  Construction.  Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.  Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.

 

Section 2.3.  Severability.  In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

ARTICLE 3.
ADMINISTRATION

 

Section 3.1.  General.  The Committee shall have overall discretionary authority
with respect to administration of the Plan, provided that the Administrator
shall have discretionary authority and responsibility for the general operation
and daily administration of the Plan and to decide claims and appeals as
specified herein.  If at any time the Committee shall not be in existence, then
the administrative functions of the Committee shall be assumed by the Board
(with the assistance of the Administrator), and any references herein to the
Committee shall be deemed to include references to the Board.

 

Section 3.2.  Authority and Responsibility.  In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with regard to the
respective duties of each, including but not limited to the power and authority
to: (a) prescribe rules and regulations for the administration of the Plan;
(b) prescribe forms (including electronic forms) for use with respect to the
Plan; (c) interpret and apply all of the Plan’s provisions, reconcile
inconsistencies or supply omissions in the Plan’s terms; (d) make appropriate
determinations, including factual determinations, and calculations; and
(e) prepare all reports required by law.  Any action taken by the Committee
shall be controlling over any contrary action of the Administrator.  The
Committee and the Administrator may delegate their ministerial duties to third
parties and to the extent of such

 

5

--------------------------------------------------------------------------------


 

delegation, references to the Committee or Administrator hereunder shall mean
such delegates, if any.

 

Section 3.3.  Decisions Binding.  The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder, unless determined by a court to be arbitrary and capricious.

 

Section 3.4.  Procedures for Administration.  The Committee’s determinations
must be made by not less than a majority of its members present at the meeting
(in person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee.  A majority of the
entire Committee shall constitute a quorum for the transaction of business. 
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s limited
liability agreement (or equivalent governing documents), the laws of the State
of Michigan and any other applicable laws for their services as directors of the
Company.  The Administrator’s determinations shall be made in accordance with
procedures it establishes.

 

Section 3.5.  Restrictions to Comply with Applicable Law.  All transactions
under the Plan are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act.  The Committee and the Administrator shall
administer the Plan so that transactions under the Plan will be exempt from or
comply with Section 16 of the Exchange Act, and shall have the right to restrict
or rescind any transaction, or impose other rules and requirements, to the
extent it deems necessary or desirable for such exemption or compliance to be
met.

 

Section 3.6.  Administrative Expenses.  Costs of establishing and administering
the Plan will be paid by the Company and its participating Affiliates.

 

ARTICLE 4.
PARTICIPATION AND DEFERRALS

 

Section 4.1.  Effective Date.  Each employee who either had an account or had a
deferral election in effect under the Prior Plan as of immediately prior to the
Effective Date and who is employed by the Company or one of its Affiliates on
the Effective Date shall automatically be a Participant hereunder on the
Effective Date.

 

Section 4.2.  New Participants.  Each employee of the Company or an Affiliate
who is not described in Section 4.1 shall automatically become a Participant on
the date he or she makes a deferral election under Section 4.3.

 

Section 4.3.  Deferral Elections.  A Participant may elect to defer all or part
of his or her Deferrable Compensation pursuant to one or more of the following
provisions, as applicable to such compensation, subject to any limitations
imposed by the Committee (with respect to Participants who are Adient plc
officers) or the Administrator (with respect to all other Participants).  A
Participant’s election to defer an award shall be effective only for the award
to which the election relates and shall not carry over from award to award.  All
deferral elections

 

6

--------------------------------------------------------------------------------


 

shall be for a minimum of ten percent (10%) of the Deferrable Compensation to
which such election applies, unless otherwise determined by the Committee (with
respect to Participants who are Adient plc officers) or the Administrator (with
respect to all other Participants).  As of the end of the applicable election
period, the Participant’s deferral election shall be irrevocable.

 

(a)                                 Calendar Year.  A Participant may make a
deferral election during the calendar year preceding the calendar year for which
an award is made or in which base salary is paid.

 

(b)           Fiscal Year. A Participant may make a deferral election during the
Plan Year preceding the Plan Year for which an award is made.

 

(c)                                  Forfeitable Rights.  With respect to an
award which is subject to a risk of forfeiture, a Participant may make a
deferral election prior to or within the first thirty (30) days following the
grant date; provided, the election may apply only to the portion of the award
that vests on or after the first anniversary of the award grant date.  This
election shall be available even if the terms of the award provide that the
award will vest prior to the first anniversary of the award grant date in the
event of the Participant’s death, disability (as defined in Code Section 409A)
or a change of control event (as defined in Code Section 409A); provided that,
if the award so vests prior to the first anniversary of the grant date, then if
and to the extent required by Code Section 409A, such deferral election shall be
cancelled.

 

(d)                                 Initial Eligibility.  A Participant may make
a deferral election within the first thirty (30) days of becoming a Participant;
provided such Participant has not previously been eligible for participation in
any other deferred compensation plan that is required to be aggregated with this
Plan for purposes of Code Section 409A.  Such election shall only be effective
with respect to compensation for services to be performed subsequent to the date
of the election.

 

(e)                                  Performance-Based Compensation.  With
respect to a performance-based award, a Participant may make a deferral election
within the first 180 days of the performance period for which the award is
made.  Notwithstanding the foregoing:

 

(1)                                 if the Company determines that an award
qualifies as performance-based compensation within the meaning of Code
Section 409A, the Company may specify a later election period, which in all
events must end 180 days prior to the end of the performance period for such
award; provided that any election made hereunder shall not be applicable to
compensation that is readily ascertainable at the time of the election, or

 

(2)                                 if the Company determines that an award does
not qualify as performance-based compensation within the meaning of Code
Section 409A, or determines that, at the time of the election described above,
the compensation payable under such award will be readily ascertainable, then
the Company may specify an earlier election period consistent with the
requirements of Code Section 409A.

 

(f)                                   Other Deferrals Rules.  A Participant may
make a deferral election at such other times not described above as may be
permitted by the Company consistent with the requirements of Code Section 409A.

 

7

--------------------------------------------------------------------------------


 

(f)                                   Automatic Elections from the Prior Plan. 
A Participant’s deferral election(s) under the Prior Plan that relate to bonus
or equity awards made by Johnson Controls International plc prior to the
Effective Date, shall automatically apply hereunder with respect to the awards
to which they relate.

 

Section 4.4.  Administration of Deferral Elections.  All deferral elections must
be made in the form and manner and within such time periods as the Company
prescribes in order to be effective.

 

ARTICLE 5.
HYPOTHETICAL INVESTMENT OPTIONS

 

Section 5.1.  Investment Election.

 

(a)                                 Investment Elections.  Subject to subsection
(b) and unless otherwise determined by the Administrator, amounts credited to a
Participant’s Account shall reflect the investment experience of the Investment
Options selected by the Participant.  The Participant may make an initial
investment election at the time of enrollment in the Plan in whole increments of
one percent (1%).

 

In addition, the investment elections in effect for a Participant under the
Prior Plan, if any, as of immediately prior to the Effective Date, shall apply
to the Participant’s Account hereunder on the Effective Date, without action by
the Participant; provided that a Participant’s investment election with respect
to an Investment Option that is not offered under the Adient US LLC Savings and
Investment (401k) Plan on the Effective Date shall be automatically changed to
the default fund specified for such plan.

 

Subject to subsection (b), a Participant may also elect to reallocate his or her
Account, and may elect to allocate any future Deferrals, among the various
Investment Options in whole increments of one percent (1%) from time to time as
prescribed by the Administrator.  Such investment elections shall remain in
effect until changed by the Participant.  All investment elections shall become
effective as soon as practicable after receipt of such election by the
Administrator, and must be made in the form and manner and within such time
periods as the Administrator prescribes in order to be effective.  In the
absence of an effective investment election, the Participant’s Account (to the
extent the Plan does not require Deferrals to be allocated to the Share Unit
Account) shall be deemed invested in the default fund specified for the Adient
US LLC Savings and Investment (401k) Plan (or any successor plan thereto).

 

Notwithstanding the foregoing, unless otherwise determined by the Administrator,
Share Deferrals or Other Incentive Compensation measured in relation to a Share
(including measured in relation to Shares of Johnson Controls International plc
with respect to awards made prior to the Effective Date) shall be automatically
invested in the Share Unit Account and may be re-allocated out of such
Investment Option only after the Share Deferrals or Other Incentive Compensation
are either vested or earned, subject to any additional restrictions on
re-allocation as may be imposed by the Company.

 

(b)                                 Crediting of Investment Return. On each
Valuation Date, the Administrator (or its designee) shall credit the deemed
investment experience with respect to the

 

8

--------------------------------------------------------------------------------


 

selected (or required) Investment Options to each Participant’s Account. 
Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.

 

Section 5.2.  Allocations to Investment Options.  All Deferrals will be
allocated to a Participant’s Account and deemed invested in an Investment Option
as of the date on which the deferrals would have otherwise been paid to the
Participant.

 

Section 5.3.  Valuation of Share Unit Account.  When any amounts are to be
allocated to a Share Unit Account (whether in the form of Deferrals or amounts
that are deemed re-allocated from another Investment Option), such amount shall
be converted to whole and fractional Share Units, with fractional units
calculated to three decimal places, by dividing the amount to be allocated by
the Fair Market Value of a Share on the effective date of such allocation.  If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his or her Account, such Participant shall be credited
with additional Share Units equal to (a) the amount of the cash dividend paid or
Fair Market Value of other property distributed on one Share, multiplied by the
number of Share Units credited to the Participant’s Share Unit Account on the
date the dividend is declared, and then divided by (b) the Fair Market Value of
a Share on the date the dividend is paid or distributed.  Any other provision of
this Plan to the contrary notwithstanding, if a dividend is paid on Shares in
the form of a right or rights to purchase shares of capital stock of the Company
or any entity acquiring the Company, no additional Share Units shall be credited
to the Participant’s Share Unit Account with respect to such dividend, but each
Share Unit credited to a Participant’s Share Unit Account at the time such
dividend is paid, and each Share Unit thereafter credited to the Participant’s
Share Unit Account at a time when such rights are attached to Shares, shall
thereafter be valued as of any point in time on the basis of the aggregate of
the then Fair Market Value of one Share plus the then Fair Market Value of such
right or rights then attached to one Share.

 

With respect to Share Units credited as part of the opening balance of a
Participant’s Account hereunder on the Effective Date, such Share Units shall be
credited as a combination of Johnson Controls International plc shares and
Adient plc shares.  Thereafter, the Share Units relating to Johnson Controls
International plc shares shall be allocated to a separate subaccount, which
shall be subject to the terms and conditions of this Plan (including the right
to receive additional Share Units with respect to Johnson Controls International
plc shares whenever a dividend is declared on Johnson Controls International plc
shares), except that a Participant may only elect to re-allocate out of the
subaccount relating to Johnson Controls International plc shares.   For clarity,
if a Participant has made a deferral election with respect to awards granted
prior to the Effective Date that are settled in, or measured in relation to,
Johnson Controls International plc shares, such deferred amounts shall be
credited to the Share Unit Account as Adient plc share units.

 

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure of Adient plc (or Johnson Controls International plc) affecting
Shares, the Committee may make appropriate equitable adjustments with respect to
the Share Units credited to the Share Unit Account of each Participant,
including without limitation, adjusting the date as of which such units are
valued and/or distributed, as the Committee determines is necessary or desirable
to prevent the dilution or enlargement of the benefits intended to be provided
under the Plan.

 

9

--------------------------------------------------------------------------------


 

Section 5.4.  Securities Law Restrictions.  Notwithstanding anything to the
contrary herein, all elections under Article 4 or 5 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation.  The Administrator may restrict
additional transactions, rescind transactions, or impose other rules and
procedures, to the extent deemed desirable by the Administrator in order to
comply with the Exchange Act, including, without limitation, application of the
review and approval provisions of this Section 5.4 to Participants who are not
subject to Section 16 of the Exchange Act.

 

Section 5.5.  No Shareholder Rights With Respect to Share Units.  Participants
shall have no rights as a stockholder pertaining to Share Units credited to
their Accounts.

 

Section 5.6.  Accounts are For Record Keeping Purposes Only.  Plan Accounts and
the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any Affiliate to fund such benefits.

 

ARTICLE 6.
DISTRIBUTION OF ACCOUNTS

 

Section 6.1.  Form of Distribution.  A Participant, at the time he or she makes
an initial deferral election under the Plan pursuant to any provision of
Article 4, shall elect the form of distribution with respect to each of the
following sub-accounts:

 

(a)                                 Annual Incentive Deferrals, including
interest, earnings or losses thereon.

 

(b)                                 Long-Term Incentive Deferrals, including
interest, earnings or losses thereon.

 

(c)                                  Share Deferrals, as adjusted for gains or
losses thereon, that are held in the Participant’s Share Unit Account as of that
date.  Notwithstanding the foregoing, if a Participant receives a single lump
sum payment of his or her vested Share Deferrals under the Plan, any Share
Deferrals vesting after such payment date shall be paid in a single lump sum
promptly (but not more than seventy-five (75) days) after the vesting date.

 

(d)                                 Other Incentive Compensation Deferrals,
including interest, earnings or losses thereon.

 

(e)                                  Base Salary Deferrals, including interest,
earnings or losses thereon.

 

Such election shall be made in such form and manner as the Administrator may
prescribe, and shall be irrevocable.  The election shall specify whether
distributions shall be made in a single lump sum or from two (2) to ten
(10) annual installments.  In the absence of a distribution election with
respect to a particular subaccount, payment shall be made in ten (10) annual
installments.

 

Notwithstanding the foregoing, subject to Section 6.5, a Participant’s
distribution elections in effect under the Prior Plan as of immediately prior to
the Effective Date shall automatically apply hereunder on the Effective Date
with respect to any deferrals subject to such elections.  Such a Participant
shall be permitted, however, to make a new distribution election for

 

10

--------------------------------------------------------------------------------


 

Share Deferrals that are subject to deferral elections made hereunder on and
after the Effective Date.

 

Section 6.2.  Time of Distribution.  Upon a Participant’s Separation from
Service for any reason, the Participant, or his or her Beneficiary in the event
of his or her death, shall be entitled to payment of the amount accumulated in
such Participant’s Account in cash.

 

Section 6.3.  Manner of Distribution.  The Participant’s relevant sub-accounts
shall be paid in cash in the following manner:

 

(a)                                 Lump Sum.  If payment is to be made in a
lump sum,

 

(1)                                 for those Participants whose Separation from
Service occurs from January 1 through June 30 of a year, payment shall be made
in the first calendar quarter of the following year, and

 

(2)                                 for those Participants whose Separation from
Service occurs from July 1 through December 31 of a year, payment shall be made
in the third calendar quarter of the following year.

 

The lump sum payment shall equal the balance of the Participant’s sub-account as
of the Valuation Date immediately preceding the distribution date.

 

(b)                                 Installments.  If payment is to be made in
annual installments, the first annual payment shall be made:

 

(1)                                 for those Participants whose Separation from
Service occurs from January 1 through June 30 of a year, in the first calendar
quarter of the following year, and

 

(2)                                 for those Participants whose Separation from
Service occurs during the period from July 1 through December 31 of a year, in
the third calendar quarter of the following year.

 

The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the balance of the Participant’s sub-account as of the Valuation Date
immediately preceding the distribution date.  All subsequent annual payments
shall be made on or around the anniversary of the initial payment date of each
subsequent calendar year, and shall be in an amount equal to the value of
1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on the number of installments
elected) of the balance of the Participant’s sub-account as of the Valuation
Date immediately preceding the distribution date.  The final annual installment
payment shall equal the then remaining balance of such sub-account as of the
Valuation Date preceding such final payment date.

 

Notwithstanding the foregoing provisions, if the balance of a Participant’s
Account as of the Valuation Date immediately preceding a distribution date is
$50,000 or less,  then the entire remaining balance of the Participant’s Account
shall be paid in a lump sum on such distribution date.

 

11

--------------------------------------------------------------------------------


 

Section 6.4.  Death Benefit.

 

(a)                                 In the event of the Participant’s death
prior to receiving all payments due under this Article 6, the balance of the
Participant’s Account shall be paid to the Participant’s Beneficiary in a lump
sum in the first calendar quarter or the third calendar quarter, whichever first
occurs after the Participant’s death. Notwithstanding the foregoing, if the
Administrator cannot make payment at such time because the Administrator has not
received all information needed to authorize such payment (such as a copy of the
Participant’s death certificate), then the Administrator shall make payment to
the Beneficiary as soon as practicable after it has received all information
necessary to make such payment, provided that payment in all events must be made
by December 31 of the year following the year of the Participant’s death in
order to avoid additional taxes under Code Section 409A.

 

(b)                                 Each Participant may designate a Beneficiary
in such form and manner and within such time periods as the Administrator may
prescribe.  Notwithstanding the foregoing, the beneficiary designation in effect
under the Prior Plan as of immediately prior to the Effective Date, shall
automatically apply for purposes of this Plan on the Effective Date.  A
Participant can change his or her beneficiary designation at any time, provided
that each beneficiary designation shall revoke the most recent designation, and
the last designation received by the Administrator while the Participant was
alive shall be given effect.  If a Participant designates a Beneficiary without
providing in the designation that the Beneficiary must be living at the time of
distribution, the designation shall vest in the Beneficiary the distribution
payable after the Participant’s death, and such distribution if not paid by the
Beneficiary’s death shall be made to the Beneficiary’s estate.  In the event
there is no valid beneficiary designation in effect at the time of the
Participant’s death, in the event the Participant’s designated Beneficiary does
not survive the Participant, or in the event that the beneficiary designation
provides that the Beneficiary must be living at the time of distribution and
such designated Beneficiary does not survive to the distribution date, the
Participant’s estate will be deemed the Beneficiary and will be entitled to
receive payment.  If a Participant designates his or her spouse as a
beneficiary, such beneficiary designation automatically shall become null and
void on the date the Administrator receives notice of the Participant’s divorce
or legal separation.

 

Section 6.5.  Special Election Provision for Participants on Effective Date. 
Notwithstanding anything herein to the contrary, a Participant on the Effective
Date who was a participant in the Prior Plan immediately prior to the Effective
Date may elect to change his or her distribution election made with respect to
prior deferred compensation (including deferred compensation for which a
deferral election was made under the Prior Plan, but which has not yet been
credited to a sub-account hereunder) in accordance with the following: (a) such
new election must be made by deadline and pursuant to such procedures as the
Committee may prescribe, provided an election may not be made later than
December 31, 2016, (b) such new election will be given effect only if the
Participant does not incur a Separation from Service for twelve (12) months
after such new election is made, and (c) such new election shall result in the
deferred amounts to which they apply being distributed (or beginning to be
distributed if installments are elected) on the fifth anniversary of the
Participant’s Separation from Service.  If a new election is filed hereunder,
then the provisions of this Plan (such as the investment provisions) shall
continue to apply to the relevant sub-account(s) during the 5-year redeferral

 

12

--------------------------------------------------------------------------------


 

period, and payments shall be made in accordance with Section 6.3, but applied
by substituting the “fifth anniversary of the Separation from Service” for
“Separation from Service” thereunder.

 

ARTICLE 7.
ADDITIONAL PAYMENT PROVISIONS

 

Section 7.1.  Acceleration of Payment.  Notwithstanding the foregoing:

 

(a)                                 If an amount deferred under this Plan is
required to be included in income under Code Section 409A prior to the date such
amount is actually distributed, a Participant shall receive a distribution, in a
lump sum within ninety (90) days after the Plan fails to meet the requirements
of Code Section 409A, of the amount required to be included in the Participant’s
income as a result of such failure.

 

(b)                                 If an amount under the Plan is required to
be immediately distributed in a lump sum under a domestic relations order within
the meaning of Code Section 414(p)(1)(B), it may be distributed according to the
terms of such order, provided the Participant holds the Administrator harmless
with respect to such distribution.  The Plan shall not distribute amounts
required to be distributed under a domestic relations order other than in the
limited circumstance specifically stated herein.

 

Section 7.2.  Delay in Payment.  Notwithstanding the foregoing:

 

(a)                                 If a distribution required under the terms
of this Plan would jeopardize the ability of the Company or an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution.  Rather, the distribution shall be delayed until the
first date that making the distribution does not jeopardize the ability of the
Company or of an Affiliate to continue as a going concern.  Any distribution
delayed under this provision shall be treated as made on the date specified
under the terms of this Plan.

 

(b)                                 If the distribution will violate the terms
of Section 16(b) of the Exchange Act or other U.S. federal securities laws, or
any other applicable law, then the distribution shall be delayed until the
earliest date on which making the distribution will not violate such law.

 

ARTICLE 8.
NON-ALIENATION OF PAYMENTS

 

Except as specifically provided herein, benefits payable under the Plan shall
not be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, garnishment or encumbrance of any kind.  Any attempt to alienate,
sell, transfer, assign, pledge or otherwise encumber any such benefit payment,
whether currently or thereafter payable, shall not be recognized by the
Administrator or the Company.  Any benefit payment due hereunder shall not in
any manner be liable for or subject to the debts or liabilities of any
Participant or other person entitled thereto.  If any such person shall attempt
to alienate, sell, transfer, assign, pledge or encumber any benefit payments to
be made to that person under the Plan or any part thereof, or if by reason of
such person’s bankruptcy or other event happening at any time, such payments
would devolve upon anyone else or would not be enjoyed by such person, then the
Administrator, in its discretion, may terminate such person’s interest in any
such benefit

 

13

--------------------------------------------------------------------------------


 

payment, and hold or apply it to or for the benefit of that person, the spouse,
children or other dependents thereof, or any of them, in such manner as the
Administrator deems proper.

 

ARTICLE 9.
LIMITATION OF RIGHTS

 

Section 9.1.  No Right to Employment.  Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.

 

Section 9.2.  No Right to Benefits.

 

(a)                                 Unsecured Claim.  The right of a Participant
or his or her Beneficiary to receive a distribution hereunder shall be an
unsecured claim, and neither the Participant nor any Beneficiary shall have any
rights in or against any amount credited to his or her Account or any other
specific assets of the Company or an Affiliate.  The right of a Participant or
Beneficiary to the payment of benefits under this Plan shall not be assigned,
encumbered, or transferred, except as permitted under Section 6.4(b).  The
rights of a Participant hereunder are exercisable during the Participant’s
lifetime only by him or her or his or her guardian or legal representative.

 

(b)                                 Contractual Obligation.  The Company or an
Affiliate may authorize the creation of a trust or other arrangements to assist
it in meeting the obligations created under the Plan, subject to the
restrictions on funding such trust or arrangement imposed by Code Sections
409A(b)(2) or (3).  However, any liability to any person with respect to the
Plan shall be based solely upon any contractual obligations that may be created
pursuant to the Plan.  No obligation of the Company or an Affiliate shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company or any Affiliate.  Nothing contained in this Plan and no action
taken pursuant to its terms shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company or an Affiliate and
any Participant or Beneficiary, or any other person.

 

ARTICLE 10.
AMENDMENT OR TERMINATION

 

Section 10.1.  Amendment.  The Committee may at any time amend the Plan,
including but not limited to modifying the terms and conditions applicable to
(or otherwise eliminating) Deferrals to be made on or after the amendment date
to the extent not prohibited by Code Section 409A; provided, however, that no
amendment may reduce or eliminate any vested Account balance accrued to the date
of such amendment (except as such Account balance may be reduced as a result of
investment losses allocable to such Account) without a Participant’s consent
except as otherwise specifically provided herein; and provided further that the
Board must approve any amendment that is required to be approved by the Board by
any applicable law

 

14

--------------------------------------------------------------------------------


 

or the listing requirements of the national securities exchange upon which the
ordinary shares of Adient plc are  then traded.  In addition, the Administrator
may at any time amend the Plan to make administrative changes and changes
necessary to comply with applicable law.

 

(a)                                 Termination.  The Committee may terminate
the Plan in accordance with the following provisions.  Upon termination of the
Plan, any deferral elections then in effect shall be cancelled to the extent
permitted by Code Section 409A.  Upon termination of the Plan, the Committee may
authorize the payment of all amounts accrued under the Plan in a single lump sum
payment without regard to any distribution election then in effect, only in the
following circumstances:

 

(1)                                 The Plan is terminated within twelve (12)
months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A).  In
such event, the single lump sum payment must be distributed by the latest of: 
(A) the last day of the calendar year in which the Plan termination occurs,
(B) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture, or (C) the first calendar year in which payment
is administratively practicable.

 

(2)                                 The Plan is terminated at any other time,
provided that such termination does not occur proximate to a downturn in the
financial health of the Company or an Affiliate, and all other plans required to
be aggregated with this Plan under Code Section 409A are also terminated and
liquidated.  In such event, the single sum payment shall be paid no earlier than
twelve (12) months (and no later than twenty-four (24) months) after the date of
the Plan’s termination. Notwithstanding the foregoing, any payment that would
otherwise be paid during the twelve (12)-month period beginning on the Plan
termination date pursuant to the terms of the Plan shall be paid in accordance
with such terms.  In addition, the Company or any Affiliate shall be prohibited
from adopting a similar arrangement within three (3) years following the date of
the Plan’s termination.

 

ARTICLE 11.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL

 

Section 11.1.  Acceleration of Payments.  Notwithstanding any other provision of
this Plan, each Participant (or any Beneficiary thereof entitled to receive
payments hereunder), including Participants (or Beneficiaries) receiving
installment payments under the Plan, shall receive a lump sum payment in cash of
all amounts accumulated in such Participant’s Account within ninety (90) days
following the Change of Control.

 

In determining the amount accumulated in a Participant’s Share Unit Account
related to Shares of Adient plc, each Share Unit shall have a value equal to the
higher of (a) the highest reported sales price, regular way, of such a Share on
the Composite Tape for New York

 

15

--------------------------------------------------------------------------------


 

Stock Exchange Listed Stocks (or such other national securities exchange that is
the primary exchange on which the Shares are listed) during the sixty (60)-day
period prior to the date of the Change of Control and (b) if the Change of
Control is the result of a transaction or series of transactions described in
Section 8.2(a), the highest price per Share paid in such transaction or series
of transactions.

 

Section 11.2.  Definition of a Change of Control.  A Change of Control means any
of the following events, provided that each such event would constitute a change
of control within the meaning of Code Section 409A:

 

(a)                                 The acquisition by any Person (as defined
below) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty-five percent (35%) or more of either (1) the
then-outstanding Shares of Adient plc (the “Outstanding Adient Ordinary Shares”)
or (2) the combined voting power of the then-outstanding voting securities of
Adient plc entitled to vote generally in the election of directors (the
“Outstanding Adient Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from Adient plc, (B) any acquisition by Adient plc, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by
Adient plc or any Affiliate or (D) any acquisition by any corporation pursuant
to a transaction that complies with subsections (c)(1)-(3);

 

(b)                                 Any time at which individuals who, as of the
Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by Adient plc’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction,
whether by way of scheme of arrangement or otherwise, involving Adient plc or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of Adient plc, or the acquisition of assets or shares of another
entity by Adient plc or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Adient Ordinary Shares and the Outstanding Adient
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding common or ordinary shares and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns Adient plc or all or substantially all of Adient plc’s
assets either

 

16

--------------------------------------------------------------------------------


 

directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business  Combination
of the Outstanding Adient Ordinary Shares and the Outstanding Adient Voting
Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Adient plc or an Affiliate or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly,
thirty-five percent (35%) or more of, respectively, the then-outstanding shares
of common or ordinary shares of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

(d)                                 Approval by the shareholders of Adient plc
of a complete liquidation or dissolution of Adient plc.

 

For purposes hereof, the term “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

Section 11.3.  Maximum Payment Limitation.

 

(a)                                 Limit on Payments.  Except as provided in
subsection (b) below, if any portion of the payments or benefits described in
this Plan or under any other agreement with or plan of the Company or an
Affiliate (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment”, then the Total Payments to be made to the Participant shall
be reduced such that the value of the aggregate Total Payments that the
Participant is entitled to receive shall be one dollar ($1) less than the
maximum amount which the Participant may receive without becoming subject to the
tax imposed by Section 4999 of the Code or which the Company may pay without
loss of deduction under Section 280G(a) of the Code.  The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein.  Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code.  Within forty (40) days following delivery of
notice by the Company to the  Participant of its belief that there is a payment
or benefit due the Participant which will result in an excess parachute payment,
the Participant and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his or her sole discretion (which may be regular outside counsel to the
Company), which opinion sets forth (1) the amount of the Base Period Income,
(2) the amount and present value of Total Payments and (3) the amount and
present value of any excess parachute payments determined without regard to the
limitations of this Section.  As used in this Section, the term “Base Period
Income” means an amount equal to the Participant’s “annualized includible
compensation for the base period” as defined in Section 280G(d)(1) of the Code. 
For purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination

 

17

--------------------------------------------------------------------------------


 

shall be evidenced in a certificate of such auditors addressed to the Company
and the Participant.  Such opinion shall be addressed to the Company and the
Participant and shall be binding upon the Company and the Participant.  If such
opinion determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty (30) days of his or her receipt of such opinion or, if the
Participant fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment.  If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Company shall obtain, at the Company’s expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant.  If the provisions of Sections 280G and 4999 of
the Code are repealed without succession, then this Section shall be of no
further force or effect.

 

(b)                                 Employment Contract Governs.  The provisions
of subsection (a) above shall not apply to a Participant whose employment is
governed by an employment contract that provides for Total Payments in excess of
the limitation described in subsection (a) above.

 

ARTICLE 12.
ERISA PROVISIONS

 

Section 12.1.  Claims Procedures.

 

(a)                                 Initial Claim.  If a Participant or
Beneficiary (the “claimant”) believes that he or she is entitled to a benefit
under the Plan that is not provided, the claimant or his or her legal
representative shall file a written claim for such benefit with the
Administrator within ninety (90) days of the date the payment that is in dispute
should have been made.  The Administrator shall review the claim and render a
decision within ninety (90) days following the receipt of the claim; provided
that the Administrator may determine that an additional ninety (90)-day
extension is necessary due to circumstances beyond the Administrator’s control,
in which event the Administrator shall notify the claimant prior to the end of
the initial period that an extension is needed, the reason therefor, and the
date by which the Administrator expects to render a decision.  If the claimant’s
claim is denied in whole or part, the Administrator shall provide written notice
to the claimant of such denial.  The written notice shall include:  the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of which such
material or information is necessary; and a description of the Plan’s review
procedures (as set forth in subsection (b)) and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination upon
review.

 

(b)                                 Request for Appeal.  The claimant has the
right to appeal the Administrator’s decision by filing a written appeal to the
Administrator within sixty (60) days after the claimant’s receipt of the
Administrator’s decision, although to avoid penalties under Code Section 409A,
the claimant’s appeal must be filed within one hundred eighty (180) days of

 

18

--------------------------------------------------------------------------------


 

the date payment could have been timely made in accordance with the terms of the
Plan and pursuant to Regulations promulgated under Code Section 409A.  The
claimant will have the opportunity, upon request and free of charge, to have
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal.  The claimant may submit written comments,
documents, records and other information relating to his or her claim with the
appeal.  The Administrator will review all comments, documents, records and
other information submitted by the claimant relating to the claim, regardless of
whether such information was submitted or considered in the initial claim
determination.  The Administrator shall make a determination on the appeal
within sixty (60) days after receiving the claimant’s written appeal; provided
that the Administrator may determine that an additional sixty (60)-day extension
is necessary due to circumstances beyond the Administrator’s control, in which
event the Administrator shall notify the claimant prior to the end of the
initial period that an extension is needed, the reason therefor and the date by
which the Administrator expects to render a decision.  If the claimant’s appeal
is denied in whole or part, the Administrator shall provide written notice to
the claimant of such denial.  The written notice shall include:  the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim; and a statement
of the claimant’s right to bring a civil action under section 502(a) of ERISA. 
If the claimant does not receive a written decision within the time
period(s) described above, the appeal shall be deemed denied on the last day of
such period(s).

 

Section 12.2.  ERISA Fiduciary.  For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator, except
with respect to claims and appeals, for which the Administrator shall be
considered the named fiduciary.

 

ARTICLE 13.
TAX WITHHOLDING

 

The Company or any Affiliate shall have the right to deduct from any deferral or
payment made hereunder, or from any other amount due a Participant, the amount
of cash sufficient to satisfy the Company’s or Affiliate’s foreign, federal,
state or local income tax withholding obligations with respect to such deferral
(or vesting thereof) or payment.  In addition, if  prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Participant’s Account balance shall be reduced by
the amount needed to pay the Participant’s portion of such tax, plus an amount
equal to the withholding taxes due under federal, state or local law resulting
from the payment of such FICA tax, and an additional amount to pay the
additional income tax at source on wages attributable to the pyramiding of the
Code Section 3401 wages and taxes, but no greater than the aggregate of the FICA
tax amount and the income tax withholding related to such FICA tax amount.

 

ARTICLE 14.
OFFSET

 

The Company or any Affiliate shall have the right to offset from any amount
payable hereunder (at the time such amount would have otherwise been paid) any
amount that

 

19

--------------------------------------------------------------------------------


 

the Participant owes to the Company or to any Affiliate without the consent of
the Participant (or his or her Beneficiary, in the event of the Participant’s
death).

 

ARTICLE 15.
SUCCESORS

 

All obligations of the Company or any Affiliate under the Plan shall be binding
on any successor to the Company or such Affiliate, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company or such Affiliate.

 

ARTICLE 16.
DISPUTE RESOLUTION

 

Section 16.1.  Governing Law.  This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof.  In all other respects, the
Plan is to be construed and its validity determined according to the laws of the
State of New York (without reference to conflict of law principles thereof) to
the extent such laws are not preempted by federal law.

 

Section 16.2.  Limitation on Actions.  Any action or other legal proceeding
under ERISA with respect to the Plan may be brought only after the claims and
appeals procedures of Section 9.4 are exhausted and only within the period
ending on the earlier of (a) one year after the date the claimant receives
notice of a denial or deemed denial upon appeal under Section 9.4(b), or (b) the
expiration of the applicable statute of limitations period under applicable
federal law.  Any action or other legal proceeding not adjudicated under ERISA
must be arbitrated in accordance with the provisions of Section 16.3.

 

Section 16.3.  Arbitration.

 

(a)                                 Application.  Notwithstanding any employee
agreement in effect between a Participant and the Company or any Affiliate, if a
Participant or Beneficiary brings a claim that relates to benefits under this
Plan that is not covered under ERISA, and regardless of  the basis of the claim
(including but not limited to, actions under Title VII, wrongful discharge,
breach of employment agreement, etc.), such claim shall be settled by final
binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.

 

(b)                                 Initiation of Action.  Arbitration must be
initiated by serving or mailing a written notice of the complaint to the other
party.  Normally, such written notice should be provided to the other party
within one year (365 days) after the day the complaining party first knew or
should have known of the events giving rise to the complaint.  However, this
time frame may be extended if the applicable statute of limitation provides for
a longer period of time.  If the complaint is not properly submitted within the
appropriate time frame, all rights and claims that the complaining party has or
may have against the other party shall be waived and void.  Any notice sent to
the Company shall be delivered to:

 

20

--------------------------------------------------------------------------------


 

Office of General Counsel

Adient US LLC

833 East Michigan Street, Suite 1100

Milwaukee, WI  53202

 

The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based.  Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.

 

(c)                                  Compliance with Personnel Policies.  Before
proceeding to arbitration on a complaint, the Participant or Beneficiary must
initiate and participate in any complaint resolution procedure identified in the
Company’s or Affiliate’s personnel policies.  If the claimant has not initiated
the complaint resolution procedure before initiating arbitration on a complaint,
the initiation of the arbitration shall be deemed to begin the complaint
resolution procedure.  No arbitration hearing shall be held on a complaint until
any applicable Company or Affiliate complaint resolution procedure has been
completed.

 

(d)                                 Rules of Arbitration.  All arbitration will
be conducted by a single arbitrator according to the Employment Dispute
Arbitration Rules of the AAA.  The arbitrator will have authority to award any
remedy or relief that a court of competent jurisdiction could order or grant
including, without limitation, specific performance of any obligation created
under policy, the awarding of punitive damages, the issuance of any injunction,
costs and attorney’s fees to the extent permitted by law, or the imposition of
sanctions for abuse of the arbitration process.  The arbitrator’s award must be
rendered in a writing that sets forth the essential findings and conclusions on
which the arbitrator’s award is based.

 

(e)                                  Representation and Costs.  Each party may
be represented in the arbitration by an attorney or other representative
selected by the party.  The Company or Affiliate shall be responsible for its
own costs, the AAA filing fee and all other fees, costs and expenses of the
arbitrator and AAA for administering the arbitration.  The claimant shall be
responsible for his or her attorney’s or representative’s fees, if any. 
However, if any party prevails on a statutory claim which allows the prevailing
party costs and/or attorneys’ fees, the arbitrator may award costs and
reasonable attorneys’ fees as provided by such statute.

 

(f)                                   Discovery; Location; Rules of Evidence. 
Discovery will be allowed to the same extent afforded under the Federal Rules of
Civil Procedure. Arbitration will be held at a location selected by the
Company.  AAA rules notwithstanding, the admissibility of evidence offered at
the arbitration shall be determined by the arbitrator who shall be the judge of
its materiality and relevance.  Legal rules of evidence will not be controlling,
and the standard for admissibility of evidence will generally be whether it is
the type of information that responsible people rely upon in making important
decisions.

 

(g)                                  Confidentiality.  The existence, content or
results of any arbitration may not be disclosed by a party or arbitrator without
the prior written consent of both parties.  Witnesses who are not a party to the
arbitration shall be excluded from the hearing except to testify.

 

21

--------------------------------------------------------------------------------